Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 8, 2016

                                      No. 04-16-00449-CR

                                      Eugene TIDWELL,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR4975
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER
       Appellant’s court-appointed appellate attorney filed an Anders brief in this appeal.
See Anders v. California, 386 U.S. 738 (1967). Counsel advised appellant of his right to
review the record and file his own brief, and explained to appellant the procedure for
obtaining the record. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.). Appellant, who is incarcerated, has filed a motion to obtain a
copy of the record.

       Appellant’s motion for access to the appellate record is granted. We order the
clerk of this court to send appellant, pro se, a copy of the record. We further order
appellant’s pro se brief is due December 23, 2016. Appellant is advised that no
extensions of time to file the pro se brief will be granted absent a showing of
extraordinary circumstances.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2016.
___________________________________
Keith E. Hottle
Clerk of Court